Harvey, J.
(dissenting): In my judgment an incorrect interpretation is placed upon the statute (U. S. Comp. Stat. [Compact Ed.],' 1923 Supp., § 8604a) quoted in the opinion. It will be noted that the terms “interstate commerce” and “foreign commerce” are not used in the statute. The statute makes the liability of the initial *655carrier to depend upon the contract of carriage, as shown by the bill of lading, without regard to whether the commerce be interstate or foreign. If the contract of carriage is from a point in one state, territory, etc., to a point in another state, territory, etc., or to a point in an adjacent foreign country, the initial carrier must issue a bill of lading therefor, embodying the contract of carriage undertaken. The statute then fixes the liability of the initial carrier under such contract of carriage. The statute does not make the liability of the carrier depend upon what use or disposition the owner of the goods intends to make of them after they reach the destination named in the bill of lading. The liability of the carrier depends solely upon whether the shipment undertaken by the contract of carriage is from a point in one state to a point in some other state, or to a point in some adjacent foreign country, on a through bill of lading. If the contract of carriage were made from a point in one state to any named point in a nonadjacent foreign country, and the bill of lading issued for such carriage, this statute would not apply. But we have no such situation here. The contract of carriage in this case was from a point in Kansas to Galveston, Tex., and under such contract of carriage the statute quoted in the opinion fixes the liability of the initial carrier.
There may be other reasons why the plaintiff in this case cannot recover. It is argued that the defendant undertook the carriage only from Shook, Kan., to Wichita, Kan., and further argued that the plaintiff is not the real party in interest. In view of the conclusion reached in the majority opinion, I have not undertaken to analyze -these questions, and express no opinion upon them.